Exhibit 10.1

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (this “Agreement”) is entered into as
of September 11, 2019 (the “Effective Date”) between Bryan Ingram (the
“Executive”) and Broadcom Inc., a Delaware corporation (together with its
subsidiaries and affiliates, the “Company”) with reference to the following
facts:

A.    Executive notified the Company of Executive’s intent to retire from his
employment with the Company effective as of November 3, 2019 (the “Original
Retirement Date”).

B.    The Company desires to assure itself of the continued services of
Executive in Executive’s areas of expertise and work experience to assist the
Company in transitioning Executive’s duties and responsibilities to Executive’s
successor(s).

C.    Executive desires to provide transition services to the Company and remain
eligible for certain compensation in connection with such services.

D.     In order to facilitate such services, Executive and the Company have
agreed that, instead of the Original Retirement Date, Executive’s employment
with the Company is now intended to end effective upon March 20, 2020 (the
“Planned Separation Date”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1.    Separation; Resignation as Officer; At-Will Employment.

(a)    Separation Date. The Company and Executive agree that Executive’s
employment with the Company shall not end on the Original Retirement Date but
instead, to the extent not terminated by the Company or Executive earlier, shall
end effective as of the Planned Separation Date (the date Executive’s employment
with the Company actually occurs, the “Separation Date”).

(b)    Resignation as Officer. Effective as of the end of the business day on
the Original Retirement Date, Executive shall cease to constitute an officer of
the Company. Executive hereby agrees to execute such additional documents
determined necessary or appropriate by the Company to effect Executive’s
resignation as an officer of the Company and any of its subsidiaries, provided,
that any such documents shall be consistent with the terms of this Agreement.

2.    Transition Period.

(a)    Transition Period. From the end of the working day on the Original
Retirement Date through the Separation Date (the “Transition Period”), Executive
shall remain employed on a part-time basis by the Company and shall be available
to provide at least twenty (20) hours per week of transition services in
Executive’s areas of expertise and work experience and responsibility (the
“Transition Services”). During the Transition Period, Executive will not be
required to regularly report to the Company’s offices but agrees to make himself
available, including to come into the Company’s offices, upon reasonable notice
by the Company. Executive’s title during the Transition Period shall be Special
Advisor.

 

1



--------------------------------------------------------------------------------

(b)    Salary and Benefits Continuation. During the Transition Period, Executive
will be paid a base salary at the rate of $55,000 per annum in accordance with
the Company’s standard payroll procedures. All payments made to Executive during
the Transition Period will be subject to standard payroll deductions and
withholdings. Executive will remain eligible to participate in the Company’s
employee benefit programs in accordance with their terms.

(c)    FY 2019 Bonus. Executive shall remain eligible to be paid Executive’s
target bonus under the Company’s FY19 Annual Performance Bonus Plan for
Executive Employees in accordance with its terms and based on actual performance
for fiscal year 2019. Any bonus earned for fiscal year 2019 will be paid at the
same time bonuses are paid to other Company executives. Executive shall not be
eligible for a bonus in respect of fiscal year 2020.

(d)    Equity Awards. During the Transition Period, Executive’s outstanding
restricted stock units (“RSUs”) and performance stock units (“PSUs”) will
continue to vest in accordance with the terms and conditions of the plan
pursuant to which they were granted and the awards evidencing such RSUs and
PSUs. Any RSUs and PSUs that are unvested as of the Separation Date shall
thereupon be forfeited.

(e)    Protection of Information. Executive agrees that, during the Transition
Period and thereafter, Executive will not, except for the purposes of performing
the Transition Services, seek to obtain any confidential or proprietary
information or materials of the Company.

3.    Final Paycheck; Payment of Accrued Wages and Expenses; Other Vested
Benefits.

(a)    Final Paycheck. As soon as administratively practicable on or after the
Separation Date, the Company will pay Executive all accrued but unpaid base
salary earned through the Separation Date, subject to standard payroll
deductions and withholdings. Executive is entitled to this payment regardless of
whether Executive executes this Agreement.

(b)    Business Expenses. The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Separation Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses. Executive is entitled
to these reimbursements regardless of whether Executive executes this Agreement.

(c)    Other Vested Benefits. Any other vested benefits accrued by Executive
prior to the Separation Date under employee benefit plans of the Company shall
be paid or provided to Executive in accordance with, and as such obligations
become due under, the terms of the applicable plan. Executive is entitled to
these vested benefits regardless of whether Executive executes this Agreement.

4.    Full Payment. Executive acknowledges that the payment and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Executive as a result of Executive’s employment with
the Company and separation therefrom. Executive further acknowledges that the
opportunity to continue to serve the Company during the Transition Period and,
in turn, continue to vest in Executive’s RSUs and PSUs, is not something that
Executive is entitled to and constitutes good and valuable consideration for the
release provided herein. In addition, Executive

 

2



--------------------------------------------------------------------------------

acknowledges that, other than that certain Agreement Regarding Confidential
Information and Proprietary Development between Executive and New SPG, a
predecessor of the Company, , dated November 18, 2005 (the “Confidentiality
Agreement”) and the agreements evidencing Executive’s RSUs and PSUs, this
Agreement shall supersede each agreement entered into between Executive and the
Company regarding Executive’s employment, including, without limitation, the
Amended and Restated Severance Benefit Agreement between Avago Technologies
Limited, a predecessor of the Company, and Executive dated as of January 23,
2014 (the “Severance Agreement”), any offer letter, employment agreement, bonus
plan or arrangement and/or change in control agreement, and each such agreement
shall be deemed terminated and of no further effect as of the Effective Date.

5.    Executive’s Release of the Company. Executive understands that by agreeing
to the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a)    Released Claims. On behalf of Executive and Executive’s heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever discharges the “Releasees” hereunder, consisting of the Company, and
each of its owners, affiliates, subsidiaries, predecessors, successors, assigns,
agents, directors, officers, partners, employees and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621; Civil Rights
Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et seq.; Equal Pay
Act, as amended, 29 U.S.C. § 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C. § 2101 et seq.; the California Fair
Employment and Housing Act, as amended, Cal. Lab. Code § 12940 et seq.; the
California Equal Pay Law, as amended, Cal. Lab. Code §§ 1197.5(a),199.5; the
Moore-Brown-Roberti Family Rights Act of 1991, as amended, Cal. Gov’t Code
§§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the California WARN
Act, California Labor Code §§ 1400 et. seq; California Labor Code §§
1102.5(a),(b); claims for wages under the California Labor Code and any other
federal, state or local laws of similar effect; the employment and civil rights
laws of California; Claims for breach of implied or express contract; Claims
arising in tort, including, without limitation, Claims of wrongful dismissal or
discharge, discrimination, harassment, retaliation, fraud, misrepresentation,
defamation, libel, slander, defamation, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.

 

3



--------------------------------------------------------------------------------

(b)    Unreleased Claims. Notwithstanding the generality of the foregoing,
Executive does not release the following claims:

(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;

(iii)    Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended;

(iv)    Claims to any benefit entitlements vested as the date of Executive’s
employment separation, pursuant to written terms of any Company employee benefit
plan;

(v)    Claims for indemnification under any indemnification agreement, the
Company’s Bylaws, California Labor Code Section 2802 or any other applicable
law; and

(vi)    Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)    Acknowledgment. In accordance with the Older Workers Benefit Protection
Act of 1990, Executive has been advised of the following:

(i)    Executive should consult with an attorney before signing this Agreement;

(ii)    Executive has been given at least twenty-one (21) days to consider this
Agreement;

(iii)    Executive has seven (7) days after signing this Agreement to revoke it.
If Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Debbie Streeter, Vice
President of Human Resources, Broadcom Inc., 1320 Ridder Park Drive, San Jose,
CA 95131. Executive understands that if he revokes this Agreement, it will be
null and void in its entirety, and he will not be entitled to any payments or
benefits provided in this Agreement, other than as provided in Section 2.

(d)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

4



--------------------------------------------------------------------------------

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

6.    Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service. Executive further agrees that:

(a)    Non-Disparagement. Executive agrees that Executive shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately. Nothing in this
Section 6(a) shall have application to any evidence or testimony required by any
court, arbitrator or government agency.

(b)    Transfer of Company Property. Executive shall deliver to the Company
within ten (10) business days of the Separation Date all originals and copies of
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents or any other documents concerning the
Company’s customers, business plans, marketing strategies, products, processes
or business of any kind and/or which contain proprietary information or trade
secrets which are in the possession or control of Executive or Executive’s
agents or representatives. In addition, Executive shall return to the Company
within ten (10) business days following the Separation Date all equipment of the
Company in Executive’s possession or control, including, without limitation,
Executive’s laptop computer, along with all other equipment and originals and
copies of correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents or any other documents
concerning the Company’s customers, business plans, marketing strategies,
products, processes or business of any kind and/or which contain proprietary
information or trade secrets which are in the possession or control of Executive
or Executive’s agents or representatives.

7.    Executive Representations. Executive warrants and represents that
(a) Executive has not filed or authorized the filing of any complaints, charges
or lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on Executive’s behalf, Executive
will immediately cause it to be withdrawn and dismissed, (b) Executive has
reported all hours worked as of the date of this Agreement and has been paid all
compensation, wages, bonuses, commissions and/or benefits to which Executive may
be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to him, except as provided in this Agreement, (c) Executive has
no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act or any similar state law, (d) the execution, delivery and performance
of this Agreement by Executive does not and will not conflict with, breach,
violate or cause a default under any agreement, contract or instrument to which
Executive is a party or any judgment, order or decree to which Executive is
subject and (e) upon the execution and delivery of this Agreement by the Company
and Executive, this Agreement will be a valid and binding obligation of
Executive, enforceable in accordance with its terms.

8.    No Assignment by Executive . Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any

 

5



--------------------------------------------------------------------------------

claim, action, demand or suit should be made or instituted against the Company
or any other Releasee because of any actual assignment, subrogation or transfer
by Executive, Executive agrees to indemnify and hold harmless the Company and
all other Releasees against such claim, action, suit or demand, including
necessary expenses of investigation, attorneys’ fees and costs. In the event of
Executive’s death, this Agreement shall inure to the benefit of Executive and
Executive’s executors, administrators, heirs, distributees, devisees and
legatees. None of Executive’s rights or obligations may be assigned or
transferred by Executive, other than Executive’s rights to payments hereunder,
which may be transferred only upon Executive’s death by will or operation of
law.

9.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.

10.    Arbitration; Venue. Executive acknowledges that Executive and the Company
entered into a Mandatory Employment Arbitration Agreement substantially in the
form set forth on Exhibit A (it being understood that for the purposes of such
agreement Executive constitutes the Participant referenced therein) in
connection with equity awards granted to Executive during fiscal year 2019 (the
“Arbitration Agreement”). All controversies, claims and disputes arising out of
or relating to this Agreement shall be resolved as provided in the Arbitration
Agreement. Notwithstanding the foregoing, it is acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations imposed on them under Section 6(a)
hereof, and that in the event of any such failure, an aggrieved person will be
irreparably damaged and will not have an adequate remedy at law. Any such person
shall, therefore, be entitled to injunctive relief, including specific
performance, to enforce such obligations, and if any action shall be brought in
equity to enforce any of the provisions of Section 6(a) of this Agreement, none
of the parties hereto shall raise the defense that there is an adequate remedy
at law. Any action seeking such injunctive relief, along with any other action
relating to this Agreement that is excluded from the Arbitration Agreement,
shall be instituted and prosecuted exclusively in the federal or state courts
located in the Alameda County, California, and each of the Company and Executive
waive any right to change of venue.

11.    Miscellaneous. This Agreement, collectively with the Confidentiality
Agreement, the Arbitration Agreement and the agreements evidencing Executive’s
RSUs and PSUs, comprise the entire agreement between the parties with regard to
the subject matter hereof and supersedes, in their entirety, any other
agreements between Executive and the Company with regard to the subject matter
hereof, including, without limitation, the Severance Agreement. The Company and
Executive acknowledge that Executive’s employment with the Company is and shall
continue to be “at-will,” as defined under applicable law. Executive
acknowledges that there are no other agreements, written, oral or implied, and
that Executive may not rely on any prior negotiations, discussions,
representations or agreements. This Agreement may not be changed or modified, in
whole or in part, except by an instrument in writing signed by Executive and the
Chief Executive Officer or other duly authorized officer of the Company. This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.

12.    Company Assignment and Successors. The Company shall assign its rights
and obligations under this Agreement to any successor to all or substantially
all of the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

 

6



--------------------------------------------------------------------------------

13.    Maintaining Confidential Information. Executive reaffirms Executive’s
obligations under the Confidentiality Agreement. Executive acknowledges and
agrees that the vesting in Section 2 shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement. For
the avoidance of doubt and notwithstanding anything herein to the contrary,
nothing in the Confidentiality Agreement or this Agreement will be construed to
prohibit Executive from filing a charge with, reporting possible violations to,
or participating or cooperating with any governmental agency or entity,
including but not limited to the EEOC, the Department of Justice, the Securities
and Exchange Commission, Congress or any agency Inspector General, or making
other disclosures that are protected under the whistleblower,
anti-discrimination or anti-retaliation provisions of federal, state or local
law or regulation. Executive does not need the prior authorization of the
Company to make any such reports or disclosures, and Executive is not required
to notify the Company that Executive has made such reports or disclosures.
Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding anything to
the contrary in the Confidentiality Agreement or this Agreement: (i) Executive
shall not be in breach of the Confidentiality Agreement or this Agreement, and
shall not be held criminally or civilly liable under any federal or state trade
secret law (x) for the disclosure of a trade secret that is made in confidence
to a federal, state, or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or
(y) for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal; and (ii) if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney, and may use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.

14.    Executive’s Cooperation. After the Separation Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
Executive’s employment with the Company, or about which Executive has knowledge
(including, without limitation, Executive being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s reasonable request to give testimony without requiring service of a
subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may have come into Executive’s possession during
Executive’s employment); provided, however, that any such request by the Company
shall not be unduly burdensome or interfere with Executive’s personal
schedule or ability to engage in gainful employment. If Executive received from
any third party (excluding government entities) notice that he is required to
provide testimony or information in any context about the Company or any
Releasee, except as prohibited by applicable law, Executive agrees to provide
the General Counsel of the Company with written notice of such notice within
twenty-four (24) hours of receiving it. Thereafter, Executive agrees to
cooperate with the Company in responding (if necessary) to such legal process.
To the extent legally permissible, Executive also agrees not to testify or
provide any information if the Company has informed Executive of its intent to
contest the validity or enforceability of any request, subpoena, or court order
until such time as the Company has informed Executive in writing that it
consents to Executive’s testimony or has fully exhausted its efforts to
challenge any such request, subpoena, or court order. If Executive is required
to provide testimony about the Company or any Releasee, Executive shall testify
truthfully at all times.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date indicated next to their respective
signatures below.

 

DATED: September 11, 2019    

/s/ Bryan Ingram

     

Bryan Ingram

  DATED: September 11, 2019    

BROADCOM INC.

      By:  

/s/ Hock E. Tan

      Name:   Hock. E. Tan       Title:   CEO  

 

8



--------------------------------------------------------------------------------

Exhibit A

BROADCOM INC. MANDATORY EMPLOYMENT ARBITRATION AGREEMENT

Broadcom Inc., together with all direct and indirect subsidiaries of Broadcom
Inc., including the Broadcom Inc. entity by which Participant is employed
(collectively, the “Company”) has adopted this Mandatory Employment Arbitration
Agreement (the “Agreement”) to govern all disputes between the Company and
Participant.

1.    General Intent of the Parties. It is the intent of the Company and the
Participant that all employment related disputes between the Company and
Participant will, to the fullest extent permitted by law, be resolved by final
and binding arbitration.

2.    Covered Claims. “Covered Claims” include any and all claims or
controversies between the Company and any Participant (or between one or more
Participants, employees and any present or former officer, director, agent, or
employee of the Company or any parent, subsidiary, or other entity affiliated
with the Company), including claims or controversies that are related to
employment, compensation, including equity awards, or receipt of or eligibility
for benefits arising out of employment, and post-employment disputes including,
without limitation, contract claims, tort claims, common law claims and claims
based on any federal, state or local law, statute, or regulation, including but
not limited to any claims arising under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the Family Medical Leave Act, and any other applicable federal or state law
or regulation or local ordinance governing employment and compensation; but
excluding Excluded Claims.

3.    Excluded Claims. Excluded Claims are not subject to arbitration. “Excluded
Claims” include (a) claims for unemployment and workers’ compensation benefits,
(b) claims under the National Labor Relations Act, (c) administrative claims for
unpaid wages or waiting time penalties before the California Division of Labor
Standards Enforcement and any other administrative claims that an employee
cannot, as a matter of law, be required to assert solely by arbitration;
provided, however, that any appeal from an award or from denial of an award by
any administrative agency with primary jurisdiction shall be arbitrated pursuant
to the terms of this Agreement; (d) to the extent DFARS 252.222-7006 applies,
any claims under Title VII of the Civil Rights Act of 1964, or any tort arising
out of sexual harassment or sexual assault, unless the Participant further
consents to arbitration after the time the dispute arises; and
(e) representative claims brought under the California Private Attorney General
Act.

4.    Provisional Remedies. This Agreement does not limit the right of the
Company or Participant to seek any provisional remedy, including, without
limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect the Company’s or Participant’s
rights and interests pending the outcome of an arbitration, including but not
limited to claims for violation of any non-disclosure or other agreement between
Participant and the Company for the protection of confidential and proprietary
information and trade secrets and/or invention assignment.

5.    Arbitration. Covered Claims shall be resolved by final and binding
arbitration in the County in which the Participant currently works or last
worked for the Company. The arbitration will be conducted by a single, neutral
arbitrator in accordance with the JAMS (Judicial Arbitration and Mediation
Service) Employment Arbitration Rules and Procedures, which can be found at
www.jamsadr.com, or by any other arbitration provider mutually agreed by the
Company and Participant. The arbitrator will be selected in accordance with
JAMS’s applicable arbitrator selection rules, or the selection rules of any
other agreed arbitration provider. The Company and Participant shall be entitled
to more than minimal discovery and the arbitrator shall prepare a written
decision containing the essential

 

A-1



--------------------------------------------------------------------------------

findings and conclusions on which the award is based so as to ensure meaningful
judicial review of the decision. The arbitrator shall apply the same substantive
law, with the same statutes of limitation and the same remedies that would apply
if the claims were brought in a court of law.

6.    Enforcement. Either the Company or Participant may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award, and shall be entitled to recover fees and costs associated with any such
motion to compel arbitration or to enforce an arbitration award. Otherwise,
except as provided in Section 4, above, neither the Company nor Participant
shall initiate or prosecute any lawsuit or claim in any way related to any
arbitrable claim, including without limitation any claim as to the making,
existence, validity, or enforceability of this Agreement.

7.    Governing Law. The arbitration provisions of this Agreement shall be
governed by and enforceable pursuant to the Federal Arbitration Act. In all
other respects for provisions not governed by the Federal Arbitration Act, this
Agreement shall be construed in accordance with the laws of the state in which
the Participant currently works, or last worked, for the Company, without
reference to conflicts of law principles.

8.    Costs of Arbitration. The Company shall pay all costs unique to
arbitration, including without limitation arbitration administrative fees,
arbitrator compensation and expenses, and costs of any witnesses called by the
arbitrator (“Arbitration Costs”). Unless otherwise ordered by the arbitrator
under applicable law, the Company and Participant shall each bear his, her or
its own expenses, such as expert witness fees and attorneys’ fees and costs.
Nothing herein shall prevent the Company or Participant from seeking a statutory
award of reasonable attorneys’ fees and costs.

9.    Waiver of Right to Jury Trial; Class Action Waiver. THE COMPANY AND
PARTICIPANT UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER OF
THEIR RIGHT TO A TRIAL BY JURY OF ANY COVERED CLAIMS. PARTICIPANT UNDERSTANDS
AND ACKNOWLEDGES THAT THIS AGREEMENT ALSO CONSTITUTES A WAIVER OF PARTICIPANT’S
RIGHT TO BRING ANY CLAIM AS PART OF OR IN CONNECTION WITH A CLASS ACTION LAWSUIT
OR CLAIM. THE PARTIES AGREE THAT NO COVERED CLAIM SHALL BE RESOLVED BY A JURY
TRIAL AND NO COVERED CLAIM SHALL BE BROUGHT AS A CLASS ACTION.

10.    At-Will Employment. Nothing in this Agreement is intended to or shall
modify the at-will nature of employment at the Company.

11.    Severability and Survival. If any provision of this Agreement shall be
held by a court or the arbitrator to be invalid, unenforceable, or void, such
provision shall be enforced to the fullest extent permitted by law, and the
remainder of this Agreement shall remain in full force and effect. The Company’s
and Participant’s obligations under this Agreement shall survive the termination
of the employment relationship.

12.    Complete Agreement. This Agreement contains a full and complete statement
of the agreements and understandings as between the Company and Participant
regarding resolution of disputes between them, and supersedes and replaces all
previous agreements, whether written or oral, express or implied, relating to
the subjects covered in this Agreement.

13.    Opportunity to Consult with Counsel. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT PARTICIPANT WAS AFFORDED THE OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH
LEGAL COUNSEL AND HAS EITHER TAKEN ADVANTAGE OF THAT OPPORTUNITY, OR VOLUNTARILY
DECLINED TO DO SO.

 

A-2